DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 24 Mar 2022.
Applicant's election with traverse of Invention II in the reply filed on 24 Mar 2022 is acknowledged.  The traversal is on the ground(s) that the method cannot be performed by hand and there would not be a serious search burden since the method uses the same components of the packaging system to perform the steps.  This is not found persuasive because since carrying a plurality of carton units and then stacking the same can be performed by hand. As for the search burden, the inventions have different classifications and require a different field of search and this requires employing different search strategies or search queries.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first carton unit” and “second carton unit” must be shown or the feature(s) canceled from the claim(s).  Since the two limitations lack reference numbers, this causes confusion due to the lack of a lack of clarity.  The Examiner will interpret both these limitations as a carton unit. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because FIGS. 1 -14 are of such poor quality that examination of the application was hindered due to the shading and the structures lacking clear outline.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 4 – 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langen US20220048658A1 (Langen).

Regarding Claim 1, Langen discloses, A packaging system comprising (FIG. 1A, Abstract): 
a plurality of feed conveyors (FIG. 1, #s 117, 204, and 206, paras [0062 and 0077]) configured to carry a plurality of carton units (FIG. 7, #111, para [0062]) thereon; 
a stacking station (FIG. 7, # 110, para [0060]) including a stacking conveyor (FIG. 7, # 204, para [0078]) and a plurality of lifting assemblies (FIG. 7, #s 120a and 120b, para [0060]), each lifting assembly of said plurality of lifting assemblies being selectively moveable over said stacking conveyor (FIG. 7, paras [0061 0062] – describe the movement of 120a&b over conveyor) and a corresponding feed conveyor (FIG. 6D, #214, para [0083 and 0084]) of said plurality of feed conveyors; and 
a controller (FIG. 1A, #132, para [0064]) communicatively coupled to said stacking conveyor and said plurality of lifting assemblies (paras [0078 and 0079]), said controller configured to: 
control a first lifting assembly (FIG. 7, #120b) of said plurality of lifting assemblies to retrieve a first carton unit from (FIG. 6D. #111 – illustrates a first carton of the stack on the right side of the drawing) a first feed conveyor (FIG. 6D, #216, para [0083]) of said plurality of feed conveyors; and 
control said first lifting assembly to deposit the first carton unit on said stacking conveyor in a stacked relationship with a second carton unit (FIG. 7, stack of #111 – illustrates the second carton on the top of the left side stack).

Regarding Claim 4, Langen discloses as previously claimed. Langen further discloses, wherein said first lifting assembly comprises a gripping mechanism (FIG. 30, # 327, Claim 60) having at least one suction element configured to engage the first carton unit (para [0131]).

Regarding Claim 5, Langen discloses as previously claimed. Langen further discloses, wherein said stacking conveyor is configured to be indexed discretely (para [0080] – describes the identification of different size blanks, etc.), and wherein said controller (132) is further configured to control said stacking conveyor (204) to index after controlling said first lifting assembly to deposit the first carton unit on said stacking conveyor (paras [0066-67]).

Regarding Claim 6, Langen discloses as previously claimed. Langen further discloses, wherein said stacking conveyor comprises a plurality of guide pairs (FIG. 6B, #s 200 and 201) configured to receive the cartons units (111) therein, and wherein said controller (132) is configured to index said stacking conveyor such that each feed conveyor of said plurality of feed conveyors (214) is aligned with at least one corresponding guide pair of said plurality of guide pairs when in a stacking position (paras [0088-89]).

Regarding Claim 7, Langen discloses as previously claimed. Langen further discloses, wherein said controller (132) is configured to control each lifting assembly to simultaneously retrieve at least one carton unit (111) from each of said corresponding feed conveyors (para [0076]).

Regarding Claim 8, Langen discloses as previously claimed. Langen further discloses, wherein said stacking station comprises a track (FIGS. 7 and 8, #115b) for supporting said first lifting assembly extending from said stacking conveyor to said first feed conveyor (para [0061]), said first lifting assembly (120b) being coupled to said track and configured for selective rotation relative thereto (para [0110 – movement along two axis), wherein said first lifting assembly (120b) retrieves the first carton unit in a first orientation, and wherein said controller (132) is further configured to control said first lifting assembly, after retrieving the first carton unit, to rotate the first carton unit from the first orientation to a second orientation (para [0076]).

Regarding Claim 9, Langen discloses as previously claimed. Langen further discloses, wherein said controller (132) is configured to control said first lifting assembly (120b) to deposit the first carton unit on said stacking conveyor in the second orientation (para [0060] – other manipulations).

Regarding Claim 10, Langen discloses as previously claimed. Langen further discloses, wherein said stacking station is configured to output stacks (FIG. 58, #1100A-C) comprising a plurality of stacked carton units (para [0241]), and wherein said plurality of stacked carton units each comprise a greater number of stacked carton units than a number of lifting assemblies of said plurality of lifting assemblies (FIGS 16 and 61, paras [0176 and 0208]).

Regarding Claim 11, Langen discloses as previously claimed. Langen further discloses, wherein said controller (132) is further configured to control said plurality of lifting assemblies (FIG. 7, #s 120a and 120b) such that said lifting assemblies are continuously being moved to either retrieve a carton unit from the corresponding conveyor or deposit a carton unit at said stacking conveyor (para [0177]).

Regarding Claim 12, Langen discloses as previously claimed. Langen further discloses, wherein said lifting assemblies are controlled to operate at substantially the same speed (para [0177] – processing about 35 cartons/min therefore 120a and b at substantially same speed).

Regarding Claim 20, Langen discloses, A packaging system comprising (FIG. 1A, Abstract): 
a plurality of feed conveyors (FIG. 1, #s 117, 204, and 206, paras [0062 and 0077]) configured to carry a plurality of carton units (FIG. 7, #111, para [0062]) thereon; 
a stacking station (FIG. 7, # 110, para [0060]) including a stacking conveyor (FIG. 7, # 204, para [0078]) and a plurality of lifting assemblies (FIG. 7, #s 120a and 120b, para [0060]), each lifting assembly of said plurality of lifting assemblies being selectively moveable along a corresponding track (FIG. 8, 115 a and b – illustrate tracks) over said stacking conveyor and a corresponding feed conveyor of said plurality of feed conveyors (para [0110]); and 
a controller (132) communicatively coupled to said stacking conveyor and said plurality of lifting assemblies (paras [0078 and 0079]), said controller configured to: 
control a first lifting assembly (120b) of said plurality of lifting assemblies to retrieve a first carton unit (111) in a first orientation from a first feed conveyor (214) of said plurality of feed conveyors;
control said first lifting assembly (120b) to rotate the first carton unit from the first orientation to a second orientation (FIG. 7, para [0060] – manipulates the blanks); and 
control said first lifting assembly (120b) to deposit the first carton unit on the stacking conveyor in the second orientation (FIG. 7, illustrates the second orientation from 111 being flat to formed into a box).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Langen, and further in view of Sperry et al. US20110107725A1 (Sperry).

Regarding Claim 2, Langen discloses as previously claimed.  Langen further discloses, said first feed conveyor (FIG. 6D, 214) and the first carton unit (111 – first carton in stack) .
Langen does not disclose, a moveable gate.
However, Sperry teaches, a moveable gate (FIGS. 4 and 5, #140, para [0038]), which is controlled by a controller (FIG. 1, #160, paras [0042 and 0047]), between a raised position (para [0038] – unblocking position) wherein said gate laterally extends (140) across the lower web (FIG. 5, para [0038]) and a lowered position wherein the gate does not extend across the lower web (FIG. 5, #140 – illustrates the gate does not extend past the lower web) and holding package (FIG. 5) and preventing further downstream travel (FIG. 5, para [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Sperry at the effective filling date of the invention and would be motivated to modify the first feed conveyor (214) that is controlled by a controller (132) as disclosed by Langen to include the moveable gate (FIGS. 4-5, #140, para [0038]) as taught by Sperry.  Since Sperry teaches this structure that is known in the art and beneficial, thereby providing the motivation, to add the moveable gate (Sperry, 140) so as to improve the flexibility of the process according to Langen by allowing the addition or removal of carton units (Langen, 111) controlled by the controller (Langen, 132) in utilizing a moveable gate (Sperry, para [0047]).

Regarding Claim 3, as combined, Langen/Sperry disclose as previously claimed.  As combined, Langen/Sperry further discloses, wherein said controller (Langen, 132) is further configured to control said  gate (Sperry, 140) to move from the raised position to the lowered position (Sperry as combined above, - para [0042]  has a controller (160) that is programmed to control the various motors and actuators of the apparatus (20) and this includes the gate, para [0047]) after controlling said first lifting assembly to retrieve the first carton unit from said first feed conveyor (Langen, para [0078]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchko US-5443150-A, Langen US-20150324893-A1 and US-20210138756-A1, Tyler US-20050102940-A1, Sytema US-10543945-B2 and US-10155352-B2, and Papsdorf  US-20160362208-A1 cited for plurality of conveyors, carton units, stacking station, lifting assemblies, controller, moveable gate, track, gripping mechanism, and guide pairs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        16 May 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731